Electronically Filed
                                                     Supreme Court
                                                     SCWC-30507
                                                     05-MAR-2012
                                                     02:38 PM




                         NO. SCWC-30507


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee, 


                               vs.


         DAVID SCRIVNER, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (ICA NO. 30507; S.P.P. 07-1-00032)


       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI

               (By: Recktenwald, C.J., Nakayama,

                 Acoba, Duffy, and McKenna, JJ.)


          It appearing that the judgment on appeal in the above-

referenced matter has not been entered by the Intermediate Court

of Appeals, see Hawai'i Revised Statutes § 602-59(a) (Supp.

2008); see also Hawai'i Rules of Appellate Procedure (HRAP) Rule

36(b)(1) (2008),

          IT IS HEREBY ORDERED that Petitioner/Defendant­

Appellant’s application for writ of certiorari, filed February


28, 2012, is dismissed without prejudice to re-filing the


application pursuant to HRAP Rule 40.1(a) (“Within thirty days


after the filing of the intermediate court of appeals’ judgment

on appeal or dismissal order, unless the time for filing the

application is extended in accordance with this rule.”).

          DATED:   Honolulu, Hawai'i, March 5, 2012.


Walter J. Rodby,                 /s/ Mark E. Recktenwald
for petitioner/
defendant-appellant,             /s/ Paula A. Nakayama
on the application.
                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ James E. Duffy, Jr.

                                 /s/ Sabrina S. McKenna